Mr. Justice Gantt
delivered the opinion of the Court.
I thought on the trial of this case, and am still of the *149yams opinion, that the burthen of the proof lay on the defendant, to shew that the judgment had been satisfied. A levy made may raise a presumption, and only so, that the execution has been satisfied by a subsequent sale of the goods levied on; and if such was the fact, the affirmation could be easily made to appear by the adduction of the testi ■ mony in support of it by the defendant hiihself. The entry * however of the levy, on the back of the execution, was ac • companied with a statement, which shewed that no further proceedings had taken place.
Maxcy, for the motion,
ieoz/, contra.
After stating that the execution had been levied on a side-board, the constable making it, adds the following' words, a no further proceedings ; the property given up to defendant; as there were executions at the sheriff’s office binding the property, and notice of which was given me by the sheriff of Richland district.”
The motion for a new trial must fail.
Justices Colcock, Johnson and Richardson, concurred.